Citation Nr: 1516430	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the January 1991 rating decision that denied entitlement to service connection for schizophreniform disorder contained clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows he served on active duty from July 1987 to March 1988, with 11 months and 6 days of prior inactive service with the Army National Guard.  This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of the appeal, the evidentiary development has resulted in evidence showing multiple psychiatric diagnoses, to include schizoaffective disorder, schizoaffective disorder bipolar type, psychotic disorder not otherwise specified (NOS), schizophrenia, bipolar I disorder, generalized anxiety disorder, and anxiety disorder NOS.  Accordingly, the Board has characterized the issue on appeal as service connection for a psychiatric disorder, which includes all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the Virtual Benefits Management System (VBMS) electronic claims file.

The VBMS electronic claims file also contains a copy of the January 2015 written brief by the Veteran's representative, private treatment records dated from September 2014 to November 2014, and duplicate copies of additional records already associated with physical claims file.  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with the physical claims file as well.  The 2014 private treatment records were submitted by the Veteran's representative without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Since the Substantive Appeal was received by the RO in March 2013, the Board will proceed with the initial review of these records.  See 38 U.S.C.A. § 7105, as amended by Public Law 112-154, section 501(West 2014) (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013 is subject to initial review by the Board, unless the Veteran explicitly request such consideration).  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Neither the Veteran nor his representative has specifically set forth the RO's errors of fact or law, the legal and factual basis for the claimed errors, and why the result in the January 1991 rating decision would have been manifestly different but for the alleged errors. 

2.  In a July 1990 rating decision, the RO denied a claim for entitlement to service connection for schizophreniform.  Additional evidence was received within one year of the decision.

3.  In a January 1991 rating decision, the RO denied entitlement to service connection for a psychiatric disorder.  The Veteran did not perfect an appeal of this decision and new and material evidence was not received within one year of the decision.

4.  The evidence received since the January 1991 rating decision, regarding service connection for a psychiatric disorder, is new and material. 


CONCLUSIONS OF LAW

1.  The January 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The pleading requirements for a motion for revision of a decision based on CUE have not been met. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(b) (2014).

3.  New and material evidence has been received since the January 1991 rating decision to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  These obligations are not applicable to claims alleging CUE in prior VA decisions.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted here for the CUE issue on appeal.

Given the fully favorable decision for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

CUE

"Previous determinations which are final and binding . . . will be accepted as correct in the absence of [CUE]."  38 C.F.R. § 3.105(a).  To initiate a request for revision, a claimant must file a CUE motion that collaterally attacks a final decision by an RO or the Board.  See Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To establish CUE in a final rating decision, a claimant must show that (1) either the facts known at the time were not before the adjudicator or that the law then in effect was incorrectly applied, and (2) had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005); 38 C.F.R. §§ 3.105(a) (RO CUE).

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (adopting Court of Appeals for Veterans Claims (Court) interpretation of 38 C.F.R. § 3.105 ).

The failure to raise a specific allegation of clear and unmistakable error "does not waive such a claim--it only delays its adjudication to a time when it is properly raised."  Andrews v. Principi, 18 Vet. App. 177 (2004), aff'd sub nom. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).

A CUE movant must describe the alleged error "with some degree of specificity" and must "provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.'"  Pierce v. Principi, 240 F.3d 1348, 1355 (Fed. Cir. 2001) (quoting Fugo v. Brown, 6 Vet. App. 40, 44 (1993)).  A sufficiently pled CUE motion must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error."  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

A sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Acciola v. Peake, 22 Vet. App. 320 (2008).  The proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an RO decision, see 38 C.F.R. § 3.105(a) , is to dismiss that challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

VA has a duty to fully and sympathetically develop an appellant's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The difficult task of sympathetically reading CUE motions must employ common sense to balance reasonable assistance to claimants against undue burdens on VA, and the negative consequences of sympathetically raising weak CUE arguments only to deny them.  Acciola, 22 Vet. App. at 326-327.  

In a June 2011 statement, the Veteran's representative specifically requested revision of the January 1991 rating decision "on the basis of CUE [and] in other words [seek] an award of an earlier effective date going back to August 1989 when the Veteran originally applied for compensation under the theory of CUE."  The representative further noted he and the Veteran's belief that they can show the Veteran "had a clean bill of heath before he entered service and is entitled to the presumption of soundness; that he developed a serious psychiatric disorder while in service that was aggravated by military service; and that as a result of service-connected aggravation, he is entitled to compensation all the way back to August 29, 1989."  Moreover, they "intend to introduce medical opinions that will show the nexus between the current psychiatric disability and the [the Veteran's] military service which aggravated the psychosis that arose after he entered service, and which justifies [their] claim for CUE."  

Review of the June 2011 statement reveals the motion for revision specified the January 1991 rating decision, was in writing, signed by the Veteran's representative, and included the Veteran's name and claims file number.  See 38 C.F.R. § 20.1404.  Nevertheless, neither the Veteran nor his accredited attorney representative has specifically set forth, in the June 2011 statement, subsequent statements, or at the January 2015 Board hearing, the claimed errors of fact or law, the legal and factual basis for the claimed errors, and why the result in the January 1991 rating decision would have been manifestly different but for the alleged errors.  See id.  Rather, the Veteran's representative simply cited to evidence that he planned to provide during the course of the 2011 pending appeal and prematurely seeking an earlier effective date for a nonservice-connected psychiatric disorder.  All later submissions continued to reiterate that his psychiatric disorders are due to an incident during service; this does not meet the criteria for a CUE claim.  As a result, the motion to reverse or revise the final January 1991 rating decision that denied the claim for entitlement to service connection for a psychiatric disorder is dismissed without prejudice.  See Simmons, 17 Vet. App. at 114. 

New & Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran who served for ninety days or more during a period of war develops certain chronic diseases listed under 38 C.F.R. § 3.309(a) to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. § 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.309(d).

Pertinent to this appeal, psychoses are listed as chronic diseases under 38 C.F.R. § 3.309(a).  For VA purposes, the term psychosis includes the following diagnoses:  schizoaffective disorder, psychotic disorder, and schizophrenia.  See 38 C.F.R. § 3.384 (2014).  Manifestations of symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish pre-service existence thereof.  38 C.F.R. § 3.303(c) (2014).

In a July 1990 rating decision, the RO denied the Veteran's original claim for entitlement to service connection for schizophreniform disorder.  In December 1990, the Veteran submitted a timely NOD and additional private psychiatric treatment records.  In a January 1991 rating decision, the RO continued the previous denial of the claim (characterized as a psychiatric disorder), noting that the additional records showing current treatment do not change the previous determination that the Veteran's nervous condition pre-existed service and was not aggravated thereby.  The RO then issued a February 1991 SOC.  The Veteran did not perfect his appeal by filing a Substantive Appeal nor was new and material evidence received within one year of the decision.  Therefore, the January 1991 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In June 2011, the Veteran filed an informal claim to reopen the claim for entitlement to service connection for schizophreniform disorder.  In a December 2011 rating decision, the RO denied the Veteran's claim to reopen because the Veteran had not submitted new and material evidence necessary to reopen the claim.  See 38 C.F.R. § 3.156(a).  The Veteran filed a timely NOD in December 2011 and filed a timely substantive appeal in March 2013 after the RO sent him a February 2013 SOC.  

At the time of the 1991 rating decision, the evidence included the Veteran's service treatment records (STRs), a September 1989 VA psychiatric evaluation report, an October 1989 VA examination report, private in-patient psychiatric treatment records dated September 1988, October 1988, and October 1989, and private psychiatric treatment records dated October 1990 and November 1990.  This evidence did not indicate any diagnosis of a non-psychosis disorder.  The STRs indicated an inservice diagnosis of acute schizophreniform disorder, that was noted to have existed prior to service and to not have been aggravated thereby.  An August 1986 military entrance examination noted normal psychiatric functioning.

The evidence received since the January 1991 rating decision, particularly an October 2011 private psychiatric evaluation report, Social Security Administration (SSA) records, and private treatment records dated 2001 and 2012, were not previously associated with the record.  Also newly submitted were lay statements, to include from the Veteran who alleged his symptoms emerged after receiving vaccinations while on active duty.  Other lay statements indicate that the disorder did not exist prior to service.  These records document additional diagnoses of non-psychosis disorders and also indicate an in-service event.  As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

The motion to revise the final January 1991 rating decision that denied the claim for entitlement to service connection for a psychiatric disorder on the basis of CUE is dismissed without prejudice.

As new and material evidence has been received to reopen service connection for a psychiatric disorder, the claim is reopened.


REMAND

A remand is required for the issue of entitlement to service connection for a psychiatric disorder to obtain a VA examination and medical opinion.

For purposes of this remand, the Board finds that the Veteran's in-service diagnosis of a psychosis, specifically schizophreniform disorder, preexisted service due to the close proximity of onset (within one day) with the date of entry to active duty.  See 38 C.F.R. § 3.303(c).  Service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1153 (West 2014).  As such, the Board finds further development is needed to determine whether an increase in the Veteran's psychosis during service was due to the natural progress of the condition.

In addition, as noted above, the Veteran has been assessed and treated for additional psychiatric diagnoses of bipolar I disorder, generalized anxiety disorder, and anxiety disorder NOS.  Since the issue on appeal includes all psychiatric diagnoses and the evidence of record suggest in-service occurrences that may be related to a psychiatric disorder, a VA examination should be afforded to the Veteran to verify whether his post-service diagnoses of non-psychosis disorders are related to service on a direct basis.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be afforded a VA examination to assist in determining the nature and etiology of all psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, for purposes of this remand, the examiner must assume the Veteran's diagnosis of psychosis (as defined for VA purposes under 38 C.F.R. § 3.384) preexisted entry to active service.  

Second, the examiner must provide an opinion regarding whether there was any increase in the severity of the pre-existing psychosis, specifically schizophreniform disorder, and whether any increase was due to the natural progression of the disorder or represented a chronic worsening of the underlying pathology?  

Third, the examiner must provide all current non-psychosis psychiatric disorders.  If documented bipolar I disorder, generalized anxiety disorder, and anxiety disorder, are not diagnosed, the examiner must address the prior diagnoses of record.

Fourth, for each currently diagnosed non-psychosis psychiatric disorder, the examiner must provide an opinion regarding whether it at least as likely as not (a 50 percent or greater probability) manifested in or is otherwise related to the Veteran's military service?

The examiner must address the Veteran's lay statements, the lay statements of his friends and family, and the private and VA medical evidence.  In particular, the examiner must address the Veteran's argument that his psychiatric disorders began after he received vaccinations or shots while on active duty.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


